                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                               Case No.: 4:17-CR-46-6FL



UNITED STATES OF AMERICA               )
                                       )
              vs.                      )
                                       )        ORDER TO SEAL
                                       )
MARIO MARELLE SCOTT,                   )
                 Defendant             )




       Upon motion of the court appointed counsel, Myron T. Hill, Jr., for the above referenced

defendant, it is hereby ORDERED that Docket Number 288 be sealed until such time as requested

to be unsealed by Defense Counsel..



       This the _______
                  7th            August
                        day of _____________, 2019.



                                           ____________________________________
                                           Louise W. Flanagan
                                           Honorable United States District Court Judge
